October 25, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals

                      SAMUEL WADE HENDERSON, Appellant

NO. 14-11-00727-CR
NO. 14-11-00728-CR
NO. 14-11-00729-CR                       V.

                           THE STATE OF TEXAS, Appellee
                               ____________________

      This court today heard a motion for rehearing filed by appellant Samuel Wade
Henderson. We order that the motion be overruled, and that this court’s former judgment
of August 7, 2010, be vacated, set aside, and annulled. We further order this court’s
memorandum opinion of August 7, 2010, withdrawn.

      This cause was heard on the transcript of the record of the court below, and having
inspected the record, this Court holds there was no error in the judgments requiring
reversal, but there was error in the judgments as entered, which is capable of reformation
by this Court. Therefore, the judgments in cause numbers 1315584 and 131585 are
MODIFIED to delete the cumulation orders and the sentences are ORDERED to run
concurrently. There is no error in the judgment in cause number 1315583.

      The Court orders the judgments in cause numbers 1315584 and 131585
AFFIRMED as MODIFIED, and the judgment in cause number 1315583 AFFIRMED.
The Court further orders this decision certified below for observance.